Case 1:19-cv-04504-JMS-MPB Document 21 Filed 05/06/20 Page 1 of 4 PageID #: 161




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 GREGORY TAYLOR,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:19-cv-04504-JMS-MPB
                                                      )
 ESKENAZI HOSPITAL,                                   )
 JILL Charge Nurse (8th Floor),                       )
                                                      )
                               Defendants.            )

                                     Order Dismissing Action
                               and Directing Entry of Final Judgment

        Gregory Taylor, an inmate in the Indiana Department of Correction (IDOC) deemed

 seriously mentally ill by the IDOC Commissioner, see dkt. 14 at ¶ 25, was confined to the mental

 health unit at the New Castle Correctional Facility. After he informed the staff that he had

 swallowed thirty razor blades, he was taken to Eskenazi Hospital in Indianapolis for treatment.

 After treatment by a shock trauma team, Mr. Taylor was admitted to an eighth floor hospital room.

 His interaction with the floor's charge nurse, "Jill," upset him and a state court lawsuit followed.

 Dkt. 1-1. The defendants removed it to this Court, dkt. 1, and moved to dismiss the complaint.

 Dkt. 5. Mr. Taylor then filed an amended complaint, dkt. 14, which the defendants also moved to

 dismiss, dkt. 15.

        Because the Court must conduct an initial screening of any complaint filed by a prisoner

 seeking redress from a government entity, officer, or employee, 28 U.S.C. § 1915A(a), the Court

 reviewed the amended complaint and dismissed it for failure to state a claim upon which relief can

 be granted, 28 U.S.C. § 1915A(b). Dkt. 18. The defendants' motion to dismiss was not addressed.

 Mr. Taylor was permitted time to show cause why the amended complaint should not have been
Case 1:19-cv-04504-JMS-MPB Document 21 Filed 05/06/20 Page 2 of 4 PageID #: 162




 dismissed but instead allowed to proceed. Mr. Taylor filed his response, addressing only one of

 the claims he brought in his amended complaint. Dkt. 20. Mr. Taylor has not shown this claim, a

 violation of Title II of the Americans with Disabilities Act, or any of the other claims, have

 constitutional or statutory viability. Id. For the reasons explained below and in the screening order,

 dkt. 18, this action is dismissed.

        Americans with Disabilities Act – Title II Regulations

        In his amended complaint, Mr. Taylor alleged that a "care provider," who is apparently

 someone other than the charge nurse, came into his hospital room but would not talk to him, get

 him something to drink, or empty his urinal. Dkt. 14 at ¶ 14. He contended the care provider's

 conduct violated his rights under Title II of the Americans with Disabilities Act. 1 Id. This claim

 was dismissed because Mr. Taylor had not identified what Title II "services, programs, or

 activities" had been denied to him by the care provider because of a disability. Dkt. 18 at 7, § 5

 (citing 42 U.S.C. § 12132). Additionally, the unidentified care provider is not a named defendant.

        Mr. Taylor responds by identifying his "mental history and impairment" as a qualifying

 disability. Dkt. 20 at 1. Mr. Taylor then makes several allegations irrelevant to the care provider's

 conduct, drawing in the charge nurse and correctional officers. His focus turns primarily to his

 allegation that he was not allowed to sign out of the hospital against medical advice (AMA) and

 return to the correctional facility. Id. at 1-2. Mr. Taylor then claims he was denied access to

 counseling services, psychiatric and mental health treatment, and diagnoses. Id. at 2. Nothing in

 the amended complaint alleged or suggested that Mr. Taylor had sought these services but they




        1
         Title II of the ADA provides that “no qualified individual with a disability shall, by reason
 of such disability, be excluded from participation in or be denied the benefits of the services,
 programs, or activities of a public entity, or be subjected to discrimination by any such entity.”
 42U.S.C. § 12132.
                                                   2
Case 1:19-cv-04504-JMS-MPB Document 21 Filed 05/06/20 Page 3 of 4 PageID #: 163




 were denied because of his mental illness. Indeed, by his own pleading Mr. Taylor was at Eskenazi

 for treatment of the ingested razor blades, and not for mental health program services.

 Additionally, Mr. Taylor's allegations that he wanted to sign out of the hospital AMA and return

 to the prison is contrary to his new argument that he was denied various mental health program

 services. Mr. Taylor does not argue or suggest that Eskenazi or the charge nurse had an obligation

 to provide such services in the absence of a specific request.

         Finally, Mr. Taylor turns to the care provider's alleged actions of not talking to him, not

 getting him a drink of water, and not emptying his urinal, arguing those actions denied him

 "bathroom facilities" required by the ADA. But Mr. Taylor was not denied bathroom services.

 Taking Mr. Taylor's allegations as true, a care provider on one occasion did not empty a urinal or

 get him a drink of water. This was not a failure to provide bathroom services, but at the most

 perhaps an act of rudeness. Mr. Taylor makes no allegations that he needed to use a restroom but

 was refused, or that one was not available, or that he was unable to urinate because his urinal had

 not been emptied. He also makes no allegation that drinking water was otherwise unavailable.

 Mr. Taylor's ADA Title II claim is frivolous. See Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir.

 2015) (holding a Title II "plaintiff must prove that he is a 'qualified individual with a disability,'

 that he was denied 'the benefits of the services, programs, or activities of a public entity' or

 otherwise subjected to discrimination by such an entity, and that the denial or discrimination was

 'by reason of' his disability") (quoting Love v. Westville Corr. Ctr., 103 F.3d 558, 560 (7th Cir.

 1996) (citing 42 U.S.C. § 12132)).

                                             Conclusion

        Mr. Taylor has not shown cause why his amended complaint should not have been

 dismissed and final judgment entered. For the reasons explained here and in the screening order of



                                                   3
Case 1:19-cv-04504-JMS-MPB Document 21 Filed 05/06/20 Page 4 of 4 PageID #: 164




 February 7, 2020, dkt. 18, this action is dismissed for failure to state a claim upon which relief can

 be granted. 28 U.S.C. § 1915A. Final judgment consistent with this Order shall now enter.

        IT IS SO ORDERED.




              Date: 5/6/2020




 Distribution:

 Gregory Taylor
 883235
 New Castle Correctional Facility - Inmate Mail/Parcels
 1000 Van Nuys Road
 New Castle, IN 47362

 Mary M. Ruth Feldhake
 Bose McKinney & Evans, LLP (Indianapolis)
 mfeldhake@boselaw.com

 Philip R. Zimmerly
 Bose McKinney & Evans, LLP (Indianapolis)
 pzimmerly@boselaw.com




                                                   4
